EXHIBIT 12.1 TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES Three months ended September 30, Six months ended September 30, (Dollars in millions) Consolidated income before provision for income taxes Fixed charges: Interest1 Portion of rent expense representative of the interest factor (deemed to be one-third) 2 2 4 4 Total fixed charges Earnings available for fixed charges Ratio of earnings to fixed charges 1 Components of interest expense are discussed under “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, Interest Expense.”
